DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species in the reply filed on 11/19/2020 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2020.
Claims 10-20 are cancelled in the reply filed on 11/19/2020 is acknowledged.
Claims 21-32 are added as being drawn to the elected species in the reply filed on 11/19/2020 is acknowledged.
Claims 1-9 and 21-32 will be examined herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite the mere provision of information, and manipulating information through mathematical correlations.  The provision of Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”)  Further, the steps of demodulation and determining (i.e. claims 1-2, 4-6, 21-26, 29-30) represents computational steps which merely directed to the mathematical manipulation of data by a general purpose computer (i.e. a controller described in paragraph [0048]) and do not result in an improvement in the functioning of the computer or to another technology.  Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94 (1939) (“[A] scientific truth, or the mathematical expression of it, is not patentable invention[.]”).  This judicial exception is not integrated into a practical application because the “structure” of a receiver(s) and/or transmitter(s) does not qualify as “significantly more” when recited in the claim.  The receiver(s) and/or transmitter(s), which are merely the elements in which the method is operated and specified in a very general manner and thus are not “significantly more.”  Thus, generating, transmitting, and receiving a signal(s) act only for data gathering and do not add a meaningful limitation to the method as they are insignificant extra­solution activity which simply provide what all transmitter(s) and receiver(s) provide.  In addition, a general purpose computer is flexible-it can do anything it is programmed to do.  EON Corp. IP Holdings LLC v. AT&T Mobility LLC (Fed Cir, 2014-1392, 5/6/2015).  Therefore, the disclosure of a general purpose computer or a processor as corresponding structure for a software function does nothing to limit the scope of the claim in order to make it an improvement to the computer itself; and thus, are not “significantly more”.  Nothing in the claim shows that the abstract idea is implemented beyond the computer functions.  The claims do not include additional elements Viewed as a whole, the claimed invention does not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claims 1-9 and 21-32, the claims are rejected as lacking adequate written descriptive support for the broad system and methods encompassed by the claim language.  Applicant has not adequately described the claimed invention because the specification fails to provide adequate written descriptive support of how and in what manner the transmitter locations, the vehicle/receiver location(s), and the distances are determined as claimed.  As known, the communication between the transmitter(s) and the receiver(s) involve in the multipath environment, Applicant fails to give any guidance of how the system takes such multipath environment into account for receiving the signals to determine the locations and distances as claimed.  Applicant’s disclosure is a laundry list of abstract variables and a result, 
It is pure speculation on the part of the Examiner to presume that applicant has a working embodiment of the claimed invention based on the disclosure as filed.  A written descriptive support for a claimed invention is adequate where the disclosure specifies “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.”  Enzo Biochem, Inc. v. GenProbe Inc., , 323 F.3d 956, 964 (Fed. Cir. 2002).  However, that is not a case here.  “[P]roof of a reduction to practice, absent an adequate description in the specification of what is reduced to practice, does not serve to describe or identify the invention for purposes of [the written description requirement].”  Enzo, 323 F.3d at 969.

Allowable Subject Matter
Claims 1-9 and 21-32 are allowed over the prior art.  However, 35 USC 101 and 112(a) rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,002,361 discloses method and apparatus for improving the accuracy of a received composite signal that contains a known reference signal with a known bit transition period and that may contain a multipath signal with an unknown multipath time delay  and an unknown 
US 8,981,996 discloses systems and methods for determining position location information in a wireless network.  In one embodiment, timing offset information is communicated between multiple transmitters and one or more receivers.  Such information enables accurate position or location determinations to be made that account for timing differences throughout the network.  In another embodiment, transmitter phase adjustments are made that advance or delay transmissions from the transmitters to account for potential timing differences at receivers.  In yet another embodiment, combinations of timing offset communications and/or transmitter phase adjustments can be employed in the wireless network to facilitate position location determinations.
US 9,354,297 discloses systems and methods for determining position location information in a wireless network.  In one embodiment, timing offset information is communicated between multiple transmitters and one or more receivers.  Such information enables accurate position or location determinations to be made that account for timing differences throughout the network.  In another embodiment, transmitter phase adjustments are made that advance or delay transmissions from the transmitters to account for potential timing differences at receivers.  In yet another embodiment, combinations of timing offset communications and/or transmitter phase adjustments can be employed in the wireless network to facilitate position location determinations.

US 2016/0286519 discloses a method for estimating a location of an Orthogonal Frequency Division Multiplexing (OFDM) transmitter, the method may include receiving from an OFDM receiver or calculating channel state information (CSI) associated with OFDM packets received via multiple reception antennas; and processing the CSI associated with the OFDM packets to determine the location of the OFDM transmitter; wherein the determining of the location of the OFDM transmitter is further responsive to spatial relationships between the multiple reception antennas.
US 9,719,538 discloses a method, apparatus and system to deploy aquatic sensors to obtain oceanographic data.  In an exemplary embodiment, a free-floating or untethered sensor receives signals from different transmitters.  The signals may be configured to travel through air and/or water.  The sensor records each signals' time of arrival and determines its location in relationship to known transmitters based on the signal travel time.  The position of each sensor may be determined by triangulation to several devices whose positions are known.  The distances from the sensor in question to each device is measured by means of time-of-flight measurements 
US 9,814,051 discloses a method for signal processing includes receiving at a given location at least first and second signals transmitted respectively from at least first and second antennas of a wireless transmitter.  The at least first and second signals encode identical data using a multi-carrier encoding scheme with a predefined cyclic delay between the transmitted signals.  The received first and second signals are processed, using the cyclic delay, in order to derive a measure of a phase delay between the first and second signals.  Based on the measure of the phase delay, an angle of departure of the first and second signals from the wireless access point to the given location is estimated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646